Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about January 3, 2006, finding that respondent-appellant derivatively neglected the subject child based on his abuse of the child’s half *408sister, unanimously reversed, on the law, without costs, the finding of neglect vacated and the petition dismissed.
It is not legally possible to find abuse of a child by a person who is not legally responsible for the child’s care (Family Ct Act § 1012 [a]; see Matter of R./C. Children, 303 AD2d 172 [2003]). Therefore, as petitioner concedes, Family Court’s unchallenged finding that appellant is not a person legally responsible for the half sister’s care precluded its concurrent finding that he had abused her, and requires reversal of the derivative finding of neglect as to the subject child. Concur—Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.